USCA4 Appeal: 21-4646      Doc: 33         Filed: 08/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4646


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER MCKINLEY BARNES, a/k/a Black,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. John A. Gibney, Jr., Senior District Judge. (2:19-cr-00163-JAG-RJK-2)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Elizabeth M. Wood-Hanna, WOOD HANNA LAW, Virginia Beach,
        Virginia, for Appellant. Andrew Curtis Bosse, Assistant United States Attorney, OFFICE
        OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4646       Doc: 33        Filed: 08/22/2022     Pg: 2 of 3




        PER CURIAM:

                Christopher McKinley Barnes pled guilty, pursuant to a written plea agreement, to

        conspiracy to manufacture, distribute, and possess with intent to manufacture and distribute

        heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and possession of a firearm

        in furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). The

        district court sentenced Barnes to 240 months’ imprisonment. On appeal, Barnes’ attorney

        has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there

        are no meritorious grounds for appeal. Although notified of his right to do so, Barnes did

        not file a pro se supplemental brief. The Government has moved to dismiss the appeal

        pursuant to the appeal waiver in Barnes’ plea agreement. We affirm in part and dismiss in

        part.

                We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). Upon review of the record, including the plea

        agreement and transcript of the Fed. R. Crim. P. 11 hearing, we conclude that Barnes

        knowingly and voluntarily waived his right to appeal.          Accordingly, we grant the

        Government’s motion to dismiss in part and dismiss the appeal as to all issues within the

        waiver’s scope.

                The waiver provision, however, does not preclude our review pursuant to Anders of

        the validity of the guilty plea. See United States v. McCoy, 895 F.3d 358, 364 (4th Cir.

        2018). We therefore deny in part the Government’s motion to dismiss. Because Barnes

        did not seek to withdraw his guilty plea, we review the adequacy of the Rule 11 hearing
USCA4 Appeal: 21-4646         Doc: 33      Filed: 08/22/2022     Pg: 3 of 3




        for plain error. United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016); see United

        States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (discussing plain error standard). Our

        review of the record leads us to conclude that Barnes entered his guilty plea knowingly and

        voluntarily, that a factual basis supported the plea, and that his guilty plea is valid. See

        United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside the scope of Barnes’ valid appellate

        waiver. We therefore dismiss the appeal as to all issues within the waiver’s scope and

        affirm the remainder of the district court’s judgment. At this juncture, we deny counsel’s

        motion to withdraw. This court requires that counsel inform Barnes, in writing, of the right

        to petition the Supreme Court of the United States for further review. If Barnes requests

        that a petition be filed, but counsel believes that such a petition would be frivolous, then

        counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that a copy thereof was served on Barnes.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid in the

        decisional process.

                                                                              AFFIRMED IN PART,
                                                                              DISMISSED IN PART